 



Employment(Salary) Agreement

 

e-Marine Co., Ltd.(The Company) and Min Sik Park(The Employee) sign an annual
salary agreement for the period between March 1st, 2017 and February 28th, 2018
and mutually pledge to fulfill faithfully

 

Article 1. Agreement Period

 

The agreement is for the period between March 1st, 2017 and February 28th, 2018,
total of twelve (12) months. If the date of entry is later than the commencement
date of this Agreement (March 1st), the salary amount noted in the agreement is
for the period between the date of entry and Feb 28th of the following year.

 

Article 2. Compensation Configuration

 

Sort   Summary Basic Salary   - Basic monthly Salary Legal Allowance   -
Overtime Allowance Other Allowance   - Meals, childcare allowance, vehicle
maintenance cost, organization management fee     - Bonus

 

Article 3. Compensation Calculation

 

3.1 Annual salary for the period between March 1st, 2017 and February 28th, 2018
is 93,370,393 KRW which consists of basic salary, legal allowance and other
allowance.

 

3.2 Basic salary is 65,709,993 KRW and it is calculated as below

 

- Basic Salary = Monthly Basic Salary X 12

 

3.3 Legal Allowance means overtime allowance and it is 26,460,400 KRW. It is
calculated with the base of 40 hours of overtime per a month.

 

- Monthly Overtime = Monthly basic salary ÷ 209 hours x 1.5 x 40 hours

- Legal Allowance = Monthly overtime x 12

 

3.4 Other Allowance is 1,200,000 KRW for lunch meals. The company may pay a
prescribed allowance determined by The Company.

 

Article 4. Payment method and time

 

4.1 Total annual salary is divided by twelve and distributed per month.

 

4.2 Monthly salary is given on 25th date of each month. If the date is a
holiday, the salary is paid on the day before.

 

 

 

 

Article 5. Salary Establishment and Adjustment

 

5.1 Salary is adjusted once a year on the date that The Company chooses.

 

5.2 Salary can be adjusted due to reasons such as promotion, change of position,
etc.

 

Article 6. Confidentiality

 

Contents of the agreement between The Company and The Employee must be
confidential. The Employee’s salary shall not be disclosed to other employees.

 

Article 7. Termination

 

If The Company finds The Employee to be harmful to The Company and/or finds The
Employee damaging The Company, The Company has the right to terminate the
agreement.

 

Article 8. Other

 

Regarding severance pay and vacation days compensation, The Employee agree to
follow The Company’s Articles of Incorporation and other related Korean laws.

 

In order to prove the above, two copies of the agreement must be fully executed,
and The Company and The Employee each will keep one copy.

 

 

 

 

